Title: To Benjamin Franklin from Matthias Ogden, 25 August 1783
From: Ogden, Matthias
To: Franklin, Benjamin


          
            Sir
            Paris 25th. August 83
          
          I take the liberty to ask if it will be perfectly agreeable to your Excellency, to
            present me to the King tomorrow.
          The Marquis de la Fayette is at Versailles & will be present at the ceremony. If it should not be the least
            inconvenient, I will be much obliged for the honor of a seat in your
            Excellencys Carriage from Passy.
          I have the honor to be with the utmost respect & esteem your Excellencys most
            obedient humble servant
          
            M. Ogden
            His Excellency Doctor Franklin
          
         
          Addressed: His Excellency / Doctor
            Franklin / Passy
          Notation: Ogden Paris 25 August 1783
        